328 F.2d 992
Harold Hiram HARTNESS, Appellant,v.UNITED STATES of America, Appellee.
No. 20554.
United States Court of Appeals Fifth Circuit.
March 20, 1964.

Appeal from United States District Court for the Middle District of Georgia; William A. Bootle, Chief Judge.
John M. Hancock, Jr., W. O. Cooper, Jr., Macon, Ga., for appellant.
Wilbur D. Owens, Jr., Asst. U. S. Atty., Macon, Ga., Floyd M. Buford, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM.


1
We have carefully considered the record in this case and find that the grounds of appeal are without merit.


2
The judgment of the trial court is affirmed.